Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 6, 2015

                                      No. 04-15-00306-CV

                        Cynthia L. BARKMAN and Charles N. Barkman,
                                        Appellants

                                                v.

                             USAA FEDERAL SAVINGS BANK,
                                       Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV01936
                            Honorable Jason Wolff, Judge Presiding


                                         ORDER
        The reporter’s record was due to be filed with this court on May 31, 2011. On June 24,
2015, the court reporter stated that the reporter’s record was not filed because appellant has not
paid, or made arrangements to pay, the reporter’s fee for preparing the record and appellant is not
entitled to appeal without paying the reporter’s fee.
        We therefore ORDER appellant to provide written proof to this court within ten days of
the date of this order that (1) the reporter’s record has been requested, and either (2) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee, or (3)
appellant is entitled to appeal without paying the reporter’s fee. If appellant fails to respond
within the time provided, appellant must file a brief with this court within thirty days from the
date of this order, and the court will only “consider and decide those issues or points [raised in
appellant’s brief] that do not require a reporter’s record for a decision.” See TEX. R. APP. P.
37.3(c).
       If appellant timely complies with this order, the reporter’s record will be due fifteen days
from the date appellant files written proof showing compliance with this order.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court